—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered August 12, 1998, convicting defendant, after a nonjury trial, of murder in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him to concurrent terms of 15 years to life and one year, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. Defendant failed to prove by a preponderance of the evidence that he was acting under extreme emotional disturbance. Contrary to defendant’s claim, he satisfied neither the subjective nor the objective elements of his defense (see, People v White, 79 NY2d 900). There is no basis upon which to disturb the court’s resolution of the conflict between the expert testimony presented by the prosecution and defense. Concur—Nardelli, J.P., Tom, Rosenberger, Wallach and Friedman, JJ.